[Cite as Red Foot Racing Stables v. Brewer, 2020-Ohio-5201.]


                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT

Red Foot Racing Stables et al.,                     :

                Plaintiffs-Appellants,              :
                                                                    No. 20AP-02
v.                                                  :            (C.P.C. No. 18CV-7256)

Jeffrey Brewer et al.,                              :          (REGULAR CALENDAR)

                Defendants-Appellees.               :


                                          D E C I S I O N

                                  Rendered on November 5, 2020


                On brief: Raymond L. Eichenberger, pro se.

                On brief: Brandon M. Smith and John A. Izzo, for appellees.

                  APPEAL from the Franklin County Court of Common Pleas

NELSON, J.
        {¶ 1} Plaintiff-appellants Redfoot Racing Stables ("Stables"), Red Foot Racing
Stables, LLC ("the LLC"), and Raymond L. Eichenberger sued defendant-appellees Jeffrey
and Jason Brewer and Brewer Stable, LLC alleging various breach of (oral) contract and
negligence claims arising from asserted injuries to two horses (Red Foot Edie Ruth and Red
Foot Ernie Ray) said to have been entrusted to the Brewers or the Brewer Stable, LLC "to
train, stable, and care for." See Complaint ¶ 8-9 and claims 1-8. Over the course of two
rulings, one concerning a motion to dismiss and one on a motion for summary judgment,
the trial court dismissed without prejudice the claims of Stables and the LLC and dismissed
Mr. Eichenberger's individual claims with prejudice. See December 3, 2019 Decision and
Final Judgment; see also February 28, 2019 ruling on motion to dismiss (striking the claims
of Stables and the LLC and dismissing all remaining negligence claims as tort claims not
arising separately from the contract claims alleged).
No. 20AP-02                                                                                2


       {¶ 2} In a nutshell, the trial court ruled that as a corporate entity, the LLC could
not advance its claims in court without a licensed lawyer; Stables could not advance its
claims as an entity absent its registration with the Ohio Secretary of State under the terms
of R.C. 1329.10(B) ("No person doing business under a trade name or fictitious name shall
commence or maintain an action in the trade name or fictitious name in any court in this
state or on account of any contracts made or transactions had in the trade name or fictitious
name until it has first complied with [the registration requirements of] section 1329.01 of
the Revised Code"); and Mr. Eichenberger had no individual damages to recoup because he
did not claim to own the horses. December 3, 2019 Decision and Final Judgment at 3 ("the
evidence is undisputed that Mr. Eichenberger does not individually own either horse,
according to [U.S. Trotting Association] records," and he "had asserted [earlier in the
litigation] that the horses are owned by Red Foot Racing LLC").
       {¶ 3} "[T]he Plaintiffs herein" (albeit now specified as "Raymond L. Eichenberger
and Red Foot Racing Stables," without the LLC) have filed a notice of appeal from the
December 3, 2019 Decision and put forward four assignments of error:
              [1.] The trial court erred as a matter of law and abused its
              discretion in failing to rule that O.A.C. 3769-15-05 is alone
              sufficient for registering a racing stable as a trade name in the
              State of Ohio. O.R.C. 1329.01 as to trade name registration
              does not apply to racehorse stables.

              [2.] The trial court erred as a matter of law and abused its
              discretion in dismissing the litigation for lack of a real party in
              interest. The correct real party in interest should have been
              substituted without dismissing the litigation.

              [3.] The trial court erred as a matter of law and abused its
              discretion in ruling that the individual plaintiff could not
              represent his sole member LLC in pending civil litigation.

              [4.] The trial court erred as a matter of law and abused its
              discretion in forcing the plaintiffs to choose between causes of
              action in negligence or breach of contract for their claims. The
              plaintiffs were entitled to pursue both theories of recovery or
              the claims were actually negligence claims.

Dec. 31, 2019 Notice of Appeal at 1; Appellants' Brief at 5-6 (capitalizations adjusted). We
review the judgment of the trial court de novo.
No. 20AP-02                                                                                     3


       {¶ 4} First, the trial court was correct to conclude that Stables could not sue in its
own name. As background, we note that the complaint alleged that Stables is "recognized"
by the United States Trotting Association and by the Ohio Racing Commission as a "horse
owner," Complaint at ¶ 1, and proof adduced by both sides established that Edie Ruth and
Ernie Ray "are registered in the name of Red Foot Racing Stables," September 13, 2019
Lane Aff. at ¶ 4; see also August 30, 2019 Lane Aff. at ¶ 8-9 (adding at ¶ 7 that "[a]ccording
to the records of the United States Trotting Association, Raymond L. Eichenberger has
never been registered as the owner of any horse"). The complaint also averred that in turn,
"Red Foot Racing Stables, LLC * * * is the sole owner of Red Foot Racing Stables."
Complaint at ¶ 2.
       {¶ 5} Stables and Mr. Eichenberger do not contest the trial court's finding that
Stables is a " 'fictitious legal name,' " December 3, 2019 Decision and Final Judgment at 4
(quoting Plaintiffs' Memo of September 13, 2019), or that "[t]here is no dispute" but that
the Stables name has not been registered with the Ohio Secretary of State pursuant to R.C.
1329.01 as referenced in R.C. 1329.10(B), see id.             Rather, they contend that the
straightforward limitation of R.C. 1329.10(B) that "[n]o person doing business under a
trade name or fictitious name shall commence or maintain an action in the trade name or
fictitious name in any court in this state * * * until it has first complied with section 1329.01"
Secretary of State registration requirements "does not apply to racehorse stables."
Appellants' Brief at 15 and assignment of error one.
       {¶ 6} That proposition is incorrect. The statutory preclusion on suit in a fictitious
name contains no such carve-out. Indeed, its terms are all-encompassing: "No person * * *
shall commence * * * an action in the * * * fictitious name" absent the required Secretary of
State registration. R.C. 1329.10(B). Administrative Code provisions addressing "stable
names" could not themselves trump the statute, and they do not purport to do so. See Ohio
AdmCode 3769-15-05 (recognizing U.S. Trotting Association stable names under certain
conditions). Neither the administrative code provisions nor the statute pursuant to which
they were promulgated, R.C. 3769.03 (authorizing the state racing commission to establish
rules "under which horse racing may be conducted"), addresses or even mentions capacity
to sue (apart from specifying that "[t]he commission may sue and be sued in its own
name").
No. 20AP-02                                                                                4


       {¶ 7} And the Administrative Code stable name provision as invoked by the
appellants is easily harmonized with the Revised Code provision governing lawsuits by a
fictitiously named entity: compliant stables can use Trotting Association stable names in
connection with activities governed by the racing commission, and fictitiously named
entities must register with the Secretary of State in order to bring lawsuits. Compare, e.g.,
Washington Cty. Home v. Dept. of Health, 178 Ohio App.3d 78, 2008-Ohio-4342, ¶ 37 (4th
Dist.) (courts should attempt to harmonize statutes and administrative code sections;
" 'where a potential conflict exists between an administrative rule and a statute, an
administrative rule is not inconsistent with a statute unless the rule contravenes or is in
derogation of some express provision of the statute,' " citations omitted); Fagan v. Boggs,
4th Dist. No. 10CA17, 2011-Ohio-5884, ¶ 36 (same); State ex rel. Celebrezze v. Natl. Lime
and Stone Co., 68 Ohio St.3d 377, 382 (1994) (administrative code may not conflict with
statute covering the same subject matter).
       {¶ 8} The trial court thus reasoned correctly in dismissing Stables's claims, noting
that the fictitious name had not been registered with the Secretary of State before final
judgment. December 3, 2019 Decision and Final Judgment at 4-5; see, e.g., Debney v.
Lancaster, 10th Dist. No. 09AP-417, 2009-Ohio-6121, ¶ 6 ("a person doing business under
an unregistered, fictitious name lacks the legal capacity to sue").
       {¶ 9} Further still, we note that this court held in another case involving Stables
and Mr. Eichenberger that Mr. Eichenberger "is not a licensed attorney," having resigned
(with disciplinary action pending, see In re Resignation of Eichenberger, Supreme Court
of Ohio case No. 2017-0983, 2017-Ohio-8297), "and thus may not represent another party
in court." Red Foot Racing Stables v. Polhamus, 10th Dist. No. 19AP-390, 2020-Ohio-592,
¶ 9 (quoting State ex rel. Army of the Twelve Monkeys v. Warren Cty. Court of Common
Pleas, 156 Ohio St.3d 346, 2019-Ohio-901, ¶ 5: "Only a licensed attorney may file pleadings
on behalf of another party in court"). In that earlier case, we observed that "[b]ecause
Eichenberger is not a licensed attorney, * * * the appeal of the dismissal as to the separate
party, Red Foot Racing Stables, must be dismissed." 2020-Ohio-592 at ¶ 9, citing Heath v.
Teich, 10th Dist. No. 06AP-1018, 2007-Ohio-2529, ¶ 12 (involving purported
representation of a trust). In any event, we overrule the first assignment of error.
No. 20AP-02                                                                                   5


       {¶ 10} The third assignment of error is facially wrong but ultimately moot with
regard to the non-appellant LLC. It is wrong as a matter of law because, as we again advise
Mr. Eichenberger, he is not a licensed lawyer authorized to represent separate entities
including the LLC. Army of the Twelve Monkeys; Red Foot Racing Stables.
Mr. Eichenberger purports to be the sole shareholder in the LLC. Appellants' Brief at 24.
For these purposes, that matters not: he chose the corporate form for whatever advantages
it offers, and he must observe the corporate form even if he deems himself "uniquely
qualified" (apart from his lack of a law license) to represent the LLC, compare Appellants'
Brief at 23. See, e.g., Gibbs v. Burley, 10th Dist. No. 19AP-141, 2020-Ohio-38, fn. 1 ("we
previously have held that outside of small claims court, a non-lawyer may not litigate on
behalf of a limited liability company," citing Campus Pitt Stop, L.L.C. v. Liquor Control
Comm., 10th Dist. No. 13AP-622, 2014-Ohio-227, ¶ 11).
       {¶ 11} It well may be that Mr. Eichenberger practiced law "for over thirty-five * * *
years before he retired," id. at 25, but the significant point about that formulation in this
context is that he did retire (thus surrendering his law license). And his argument about
small claims court, id., is irrelevant because the LLC did not bring a small claims court case
but instead purported to sue in the court of common pleas (where it sought damages
mounting past $30,000 as well as "attorney's fees"), see Complaint at prayer for relief. In
the end, however, the third assignment of error is moot because the LLC has not appealed
(and could not have used Mr. Eichenberger to represent it had it wished to be included in
the notice of appeal that Mr. Eichenberger filed). See, e.g., Chambers v. Sharwell, 8th Dist.
No. 62592, 1992 Ohio App. Lexis 3145, *2-3 (June 18, 1992) ("Sharwell's brief purports to
argue on behalf of DIA. However, DIA did not appeal and, even if it had, since Sharwell is
not a licensed attorney he cannot represent the corporation").            To any extent that
Mr. Eichenberger advances an argument on his individual behalf that the trial court erred
by not permitting him as a non-lawyer to represent the LLC, we overrule the third
assignment of error.
       {¶ 12} The second assignment of error is briefed entirely as an alternative argument
to the first assignment, positing that "[e]ven if" Stables had to register with the Secretary of
State in order to have capacity to sue pursuant to R.C. 1329.10(B), "the trial Court should
merely have given the Plaintiffs a reasonable time to do so before the case was dismissed
No. 20AP-02                                                                                   6


and terminated." See Appellants' Brief at 21-23 (with page 23 quoted here); Reply Brief at
10-11. That argument overlooks the fact that the Complaint was filed on August 27, 2018,
with the defendants' motion to dismiss filed October 1, 2018 and partially granted
February 28, 2019 before the Decision and Final Judgment (in part revising the earlier
dismissal ruling) issued on December 3, 2019.          More fundamentally, it ignores the
undisputed fact that Stables never registered with the Secretary of State and so never had
capacity to sue or to be "substituted as the correct party," Reply Brief at 11, because it never
was a correct party. And we again observe that this court has held that Stables could not be
represented by Mr. Eichenberger. We overrule the second assignment of error.
       {¶ 13} It may be worth noting at this juncture that none of the assignments of error
as briefed to us targets the dismissal of Mr. Eichenberger's individual case—a dismissal
predicated on the undisputed fact that he individually does not own either horse and that
the Complaint advanced no claims for damages other than to the entity that does.            See
December 3, 2019 Decision and Final Judgment at 3-4.                  In his briefing to us,
Mr. Eichenberger asserts that "[t]he two (2) harness racehorses in question in the litigation
and mentioned in the Complaint are owned by Red Foot Racing Stables," Appellants' Brief
at 13, and he admitted in his Complaint that the LLC, "an Ohio corporation, * * * is the sole
owner of Red Foot Racing Stables by a legal assignment of ownership." Complaint at ¶ 2;
Compare Red Foot Racing Stables, 2020-Ohio-592, at ¶ 11 (noting that complaint in that
case did not specify sole ownership and that trial court's determination of Stables as owner
was based on materials beyond the complaint and therefore was not appropriate basis for
a motion to dismiss); compare also, e.g., Fed. Home Loan Mtge. Corp. v. Schwartzwald,
134 Ohio St.3d 13, 2012-Ohio-5017, ¶ 18-26 (party without actual interest in subject matter
of action cannot invoke jurisdiction of court, as determined as of commencement of action).
       {¶ 14} The briefing to us further recites that at one point (presumably before the
ownership switched to the current asserted status of the horses being "owned by Red Foot
Racing Stables," Appellants' Brief at 13, the horses had been owned directly by the LLC
(which apparently got them through a "private document assignment," later "canceled by
another private document"), id. at 10. Appellants had earlier represented to the trial court
that "Red Foot Racing Stables, LLC was privately assigned all right, title, and interest to the
racehorses in question by the individual Plaintiff for estate planning purposes (probate
No. 20AP-02                                                                               7


avoidance, privacy, and asset protection)." October 12, 2018 Plaintiffs' Memo. Contra at 6.
As noted above, the two affidavits from the U.S. Trotting Association's Mr. Lane say that
both horses are registered as owned by Stables.
       {¶ 15} But whether the horses are owned directly by the LLC or by the Stables entity
of which the LLC is proclaimed and admitted to be "the sole owner," Complaint at ¶ 2,
Mr. Eichenberger does not present us with an assignment of error postulating that he
individually owns the horses or has been damaged by harm to them. Compare Debney,
2009-Ohio-6121, at ¶ 6 ("a person places himself in a precarious position when he operates
under a fictitious name, as a person doing business under an unregistered, fictitious name
lacks the legal capacity to sue," citations omitted). And his desire to invoke the corporate
form for the LLC that according to the appellants and depending on the time-frame in
question owns either the horses or the fictitiously named entity that owns the horses—
whether adopted for "probate avoidance, privacy, and asset protection," as he puts it, or
otherwise—would require him to take any downside of the organizational form along with
its advantages. Compare, e.g., Opdyke v. Security Sav. & Loan Co., 157 Ohio St. 121, 135
(1952) (shareholders who accept benefits of corporate merger statute "must take the bitter
with the sweet"); Stanton v. State Tax Comm., 26 Ohio App. 198, 202 (8th Dist.1927)
(regarding corporation choice in designating where it is located; "the burdens that may
ensue from such a selection, as well as the benefits," run together). Given the contours of
this appeal, however, we need not explore further that principle regarding the election of
corporate form.
       {¶ 16} The fourth assignment of error also is moot. Because the LLC is not a party
to this appeal (and could not litigate represented by non-lawyer Eichenberger), because the
trial court properly dismissed without prejudice the claims of Stables, and because Mr.
Eichenberger does not assign as error the trial court's determination that he individually
suffered no compensable damage and given that he cannot advance individual claims that
might inhere in the LLC (whether as owner of the horses or of Stables), no party to this
appeal has a justiciable interest in our determining whether the trial court erred in
assessing the complaint's negligence claims as rooted in contract.
       {¶ 17} As explained above, we overrule the assignments of error regarding any claim
of Red Foot Racing Stables, noting again that the trial court properly dismissed Stables
No. 20AP-02                                                                               8


without prejudice. Red Foot Racing Stables, LLC has not appealed (and was properly
dismissed without prejudice below, where it was not represented by licensed counsel).
Although the notice of appeal did extend to him individually, Mr. Eichenberger has
submitted no assignment of error regarding the trial court's rulings against him as an
individual (and he has pointed to no evidence that he suffered individual damages);
moreover, he is incorrect in arguing that the law permits him as a non-lawyer to represent
the interests of an LLC in which he is the sole shareholder. We overrule all the assignments
of error, and we affirm the judgment of the trial court.
                                                                      Judgment affirmed.
                           KLATT and DORRIAN, JJ., concur.